Case: 6:21-cr-00001-REW-HAI Doc #: 18 Filed: 01/19/21 Page: 1 of 2 - Page ID#: 37




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )      No. 6:21-CR-001-REW-HAI
                                                     )
 v.                                                  )
                                                     )
 JERRY L. CALDWELL,                                  )                 ORDER
                                                     )
       Defendant.                                    )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 11 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Jerry L. Caldwell’s guilty plea and adjudge

him guilty of the offense charged in the Information (DE 8); see also DE 15 (Plea Agreement).

Judge Ingram expressly informed Defendant of his right to object to the recommendation and to

secure de novo review from the undersigned. See DE 17 at 3. The established, 3 business day

objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

                                                 1
Case: 6:21-cr-00001-REW-HAI Doc #: 18 Filed: 01/19/21 Page: 2 of 2 - Page ID#: 38




      1. The Court ADOPTS DE 17, ACCEPTS Jerry L. Caldwell’s guilty plea, and

         ADJUDGES him guilty of the offense charged in the Information (DE 8); and

      2. The Court will issue a separate sentencing order.

      This the 19th day of January, 2021.




                                              2
